DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 10-4-21.
	Claims 1-22 are pending in the instant application.

Election/Restrictions
Claims 1-10, 14, 16, 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-4-21.
Applicant’s election without traverse of Group II, L1 and L2 comprising alkylene chains, and PS-0001-C3, comprising a proline amino acid, claims 11-13, 15, 17-19, in the reply filed on 10-4-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13, 15, 17-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 11-13, 15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using the new single-stranded nucleic acid molecules PS-0001-C3, KS-0001 and AS-0001, does not reasonably provide enablement for making and/or using the broad genus comprising any and/or all single stranded nucleic acid molecules represented by general formula Ia, which amino acid comprises any amino acid.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to compositions comprising single stranded nucleic acid molecules represented by the general formula Ia, which amino acid comprises any amino acid.
The teachings in the specification:
The instant specification, on pages 90-99, teaches the following:
The specification teaches the synthesis of N-2-chloroacetyl-L-proline and N-2-chloroacetyl-L-proline-succinimidyl ester.  The specification also teaches the   synthesis of new single-stranded nucleic acid molecule PS-0001-C3, which is the single-stranded nucleic acid molecule obtained by bonding the 3’-end of the sense strand and the 5’- end of the antisense strand, via the N-2-chloroacetyl-L-proline- succinimidyl ester obtained in Example 1.  
The specification teaches the synthesis of sense strand + P, and the synthesis of antisense strand (SH form).
 The specification also teaches the synthesis of Nα-2-bromoacetyl-Nͼ-tert- butoxycarbonyl-L-lysine-succinimidyl ester and KS-0001.  
KS-0001 is the single-stranded nucleic acid molecule obtained by bonding the 3’-end of the sense strand and the 5’- end of the antisense strand, via Nα-2-bromoacetyl-Nͼ-tert- butoxycarbonyl-L-lysine-succinimidyl ester.
The specification additionally teaches the synthesis of AS-0001, which is the single-stranded nucleic acid molecule obtained by bonding the 3’-end of the sense strand and the 5’- end of the antisense strand, via succinimidyl 2-bromoacetate.
The specification, however, fails to teach representative number of species for the broad genus claimed, of compositions comprising single stranded nucleic acid molecules represented by the general formula Ia, and which amino acid comprises any amino acid.  The examples provided in the specification are neither correlative nor 
Since the specification fails to provide the particular guidance for the large genus claimed, and since determination of the factors required for making and using the instantly claimed genus is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohgi et al (US 2020/0038427).

Ohgi et al (US 2020/0038427) teach compositions comprising single stranded nucleic acid molecules represented by general formula Ia, which amino acid optionally comprises proline (see esp. structure II, the text and structures on pages 33, 38, 39).

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Ja7e Zara
2-3-22

/JANE J ZARA/Primary Examiner, Art Unit 1635